Citation Nr: 0803884	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-36 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965to 
November 1969.  His Form DD 214 reflects that he received 
numerous awards, including the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in part denied service 
connection for depressed mood and anxiety claimed as PTSD. 

In an October 2005 letter, the veteran submitted a claim for 
a total rating based on individual unemployability (TDIU).  
This matter is referred to the RO for initial adjudication.


FINDING OF FACT

The veteran participated in combat during active service and 
has a current diagnosis of PTSD related to in-service combat 
stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for entitlement to service connection for 
PTSD, further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Applicable laws and regulations for Service Connection Claims

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
PTSD is subject to additional requirements, however.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2007).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98. 

Analysis

With regard to the three elements of service connection for 
PTSD, there are conflicting opinions as to whether the 
veteran has a current diagnosis of PTSD.  

In July 2004 the veteran underwent a VA examination.  The 
examiner concluded that while the veteran had symptoms of 
PTSD, he did not appear to meet the full diagnostic criteria 
as he did not have 3 or more symptoms of avoidance or a 
numbing of general responsiveness.  The examiner concluded 
that therefore a clear cut diagnosis of PTSD could not be 
made.

In October 2004, a treating doctor at the Williamsport, 
Pennsylvania VA Medical Center (VAMC) stated that the veteran 
had adjustment disorder with depressed mood and anxiety.
In contrast, as recently as September 2005, treating 
physicians from the Williamsport VAMC have diagnosed or 
assessed the veteran as having severe, delayed PTSD.  A 
January 2005 treatment note from the VAMC also indicated that 
the veteran had PTSD that was severe due to his combat 
exposure and health problems. 

The opinions which diagnose the severe PTSD were based on 
examinations of the veteran and an accurate history.  They 
are at least as probative as the July 2004 VA examiner's 
conclusions.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that a current diagnosis of PTSD has 
been established. 

The PTSD diagnoses have been based on in-service combat 
stressors.  There is, therefore medial evidence linking the 
current diagnosis to in-service stressors.  Two of the three 
elements for service connection are thus satisfied.  The 
remaining question is whether there is credible supporting 
evidence of the claimed stressors, or whether the evidence 
shows that the veteran engaged in combat and thus needs no 
supporting evidence for his stressors. 

A review of the record indicates that the veteran received 
numerous awards, including the Combat Action Ribbon and, as 
such, is shown to have engaged in combat.  38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  

Accordingly, the evidence supports a conclusion that the 
veteran engaged in combat, and has a current diagnosis of 
PTSD that has been medically attributed to combat stressors.  
All of the elements necessary for the grant of service 
connection for PTSD have been demonstrated.  38 C.F.R. 
§ 3.304(f).  The appeal is therefore allowed.





							(CONTINUED ON NEXT PAGE)
ORDER


Entitlement to service connection for a psychiatric 
disability, namely PTSD, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


